IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


                STATE OF TENNESSEE v. DANIEL THOMASON

                             Criminal Court for Davidson County
                                       No. 99-B-1387



                  No. M2000-01164-CCA-R3-CD - Filed November 27, 2001


                                             ORDER

                 This matter is before us on the court’s own motion to correct errors associated with
entries of an order on rehearing, opinion and judgment on October 15, 2001. A brief procedural
history is in order to understand the basis for the court’s action in the instant order. On July 11,
2001, this court entered an opinion and judgment in this case. The defendant thereafter moved for
rehearing, and we granted his motion on August 14, 2001. On October 15, 2001, we entered an
order which addressed the merits of the defendant’s rehearing issue. That order also contained the
following language, “The judgment previously entered is WITHDRAWN and is RE-ENTERED as
of the entry of this order.” (Emphasis in original.) Although that order directed the withdrawal and
reentry of the judgment, both the opinion and the judgment of July 11 were withdrawn and reentered
on that date. The withdrawal and reentry of the opinion was in error. Moreover, that erroneous
action prompted the accrual of additional costs.

               The court finds that good cause exists to correct the erroneous reentry of the opinion
on October 15, 2001 and to waive the costs associated with the error and its correction. Accordingly,
it is hereby ORDERED that the opinion of October 15, 2001 is hereby VACATED and shall be
REENTERED nunc pro tunc July 11, 2001. It is further ORDERED that the costs associated with
the erroneous withdrawal and reentry of the opinion on October 15, 2001, the costs associated with
the withdrawal and reentry of the opinion on the date of the instant order, and any other costs
associated with the instant order are WAIVED.

                                                      PER CURIAM